Title: From Abigail Smith Adams to Thomas Jefferson, 25 October 1804
From: Adams, Abigail Smith
To: Jefferson, Thomas



Sir
Quincy October 25 1804

Sickness for three weeks past, has prevented my acknowledging the receipt of your Letter of Septr. 11th. when I first addrest you, I little thought of entering into a correspondence with you upon Subjects of a political nature. I will not regret it, as it has led to some elucidations and brought on some explanations, which place in a more favorable light, occurrences which had wounded me.
Having once entertained for you a Respect and esteem, founded upon the Character of an affectionate parent, a kind Master, a candid and benevolent Friend, I could not suffer different political opinions to obliterate them from my mind, and I felt the truth of the observation, that the heart is long, very long in receiving the conviction that is forced upon it by reason. it was not untill circumstances concured to place you in the light of a rewarder, and encourager of a Libeler whom you could not but detest and despise, that I withdrew the esteem I had long entertaind for you. Nor can you wonder Sir, that I should consider as a personal unkindness, the Instances I have mentiond. I am pleased to find that which respected my Son altogether unfounded. he was, as you conjecture, appointed a commissoner of Bankruptcy together with judge Daws, and continued to serve in it, with perfect satisfaction to all parties, at least I never heard the contrary, untill superseded by the appointment of others. the Idea sugested that no one was in office, and concequently no removal could take place, I cannot consider in any other light than what the Gentlemen of the Law would term a quible. as such I pass it. Judge Daws was continued, or reappointed, which placed mr Adams in a more conspicuous light as the object of personal resentment. nor could I upon this occasion refrain calling to mind, the last visit you made me at Washington when in the course of conversation, you assured me, that if it should lay in your power at any time, to serve me or my family, nothing would give you more pleasure. With respect to the office, it was a small object, but the disposition of the remover was considerd by me as the barbed arrow. this however by your declaration is withdrawn from my mind. With the public it will remain. and here Sir, may I be allowed to pause, and ask whether in your ardent desire to rectify the mistakes, and abuses as you may term them, of the former administrations, you may not be led into measures still more fatal to the constitution, and more derogatory to your honor and independence of Character? I know from the observations which I have made, that there is not a more difficult part devolves upon a chief Majestrate, nor one which Subjects him to more reproach, and censure, than the appointment to office. and all the patronage which this enviable power gives him, is but a poor compensation for the responsibility to which it Subjects him. It would be well however to weigh and consider Characters as it respects their Moral worth and integrity; he who is not true to himself, nor just to others Seeks an office for the benifit of himself, unmindfull of that of his country.
I cannot accord with you in opinion, that the constitution, ever meant to withhold from the National Government; the power of self defence, or that it could be considerd an infringement of the Liberty of the press, to punish the Licentiousness of it.
Time must determine, and posterity will judge with more candour and impartiality I hope, than the conflicing parties of our day, what measures have best promoted the happiness of the people, what raised them from a state of depression and degradation to wealth honour and reputation, what has made them affluent at home, and respected abroad, and to whom ever the tribute is due, to them may it be given.
I will not any further intrude upon your time, but close this correspondence by my wishes that you may be directed to that path which may terminate in the prosperity and happiness of the people over whom you are placed, by administring the Government with justice, and impartiality. and be assured Sir no one will more rejoice in your Success than
Abigail AdamsQuincy Nov. 19. 1804
The whole of this Correspondence was begun and conducted without my Knowledge or Suspicion. Last Evening and this Morning at the desire of Mrs Adams I read the whole. I have no remarks to make upon it at this time and in this place.
J. Adams
